Citation Nr: 9905121	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with spondylolysis on the left at L5, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1980 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The report of the veteran's September 1997 VA orthopedic 
examination reflects that he advised the examiner that he had 
had an MRI of his low back done approximately two years 
before.  The examiner requested that he be provided a copy of 
the report in order to achieve a final diagnosis.  The report 
was apparently not provided to the examiner.  At the time of 
the veteran's personal hearing, held before a hearing officer 
at the RO in September 1998, the veteran submitted a copy of 
a July 1998 MRI that reflects the impression of developmental 
narrowing of the canal from L5 to S1 and mild disc 
degeneration at L5-S1 with small, right central and 
paramedian protrusion.

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should contact the veteran and 
advise him that he may submit any 
additional relevant evidence, including 
records of medical treatment, relating to 
his service-connected low back 
disability.  Any additional evidence 
submitted should be associated with the 
record on appeal.

2.  Then, the RO should arrange for VA 
orthopedic and neurology examinations by 
board certified specialists, if 
available, to determine the nature and 
extent of the veteran's service-connected 
mechanical low back pain with 
spondylolysis on the left at L5.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
veteran's claims file must be made 
available to the examiners prior to the 
examinations.  The examiners should 
describe in degrees of excursion any 
limitation of motion of the low back that 
is found to be present and due to the 
service-connected mechanical low back 
pain with spondylolysis on the left at 
L5.  The examiners are also requested to:  
(1) Express an opinion as to whether pain 
could significantly limit the functional 
ability of the low back during flare ups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare ups; 
(2) determine whether as a result of the 
service-connected low back disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiners should 
offer opinions as to any effect the 
veteran's service-connected low back 
disability would have on his ability to 
obtain and retain substantially gainful 
employment.  A complete rationale for all 
opinions should be offered.

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, taking 
into account DeLuca v. Brown, 8 Vet. App. 
202 (1995), where applicable.

3.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS: Appellate rights do not attach to 
the issue addressed in this remand order of the Board because 
a remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1998). 

- 4 -


